Case: 14-1467      Document: 17      Page: 1     Filed: 08/13/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

          ZOLL MEDICAL CORPORATION,
                Plaintiff-Appellant,

                                v.

     PHILIPS ELECTRONICS NORTH AMERICA
                CORPORATION,
                Defendant-Appellee.
              ______________________

                          2014-1467
                    ______________________

     Appeal from the United States District Court for the
 District of Massachusetts in No. 1:14-cv-10029-NMG,
 Judge Nathaniel M. Gorton.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
    The parties submit a joint stipulation to dismiss the
 above-captioned appeal pursuant to Federal Rule of
 Appellate Procedure 42(b), which the court treats as a
 motion to withdraw the appeal.
    Upon consideration thereof,
Case: 14-1467      Document: 17     Page: 2    Filed: 08/13/2014



 2   ZOLL MEDICAL CORPORATION     v. PHILIPS ELECTRONICS NORTH



       IT IS ORDERED THAT:
    (1) The motion to withdraw the appeal is granted.
 The appeal is dismissed.
       (2) Each party shall bear its own costs.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s21


 ISSUED AS A MANDATE: August 13, 2014